

EXHIBIT 10.1





























APOLLO EDUCATION GROUP, INC.
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective November 1, 2014)












































As Amended and Restated November 1, 2014



--------------------------------------------------------------------------------



Table of Contents




 
Page
 
 
 
ARTICLE I:
DEFINITIONS
1
ARTICLE II:
PARTICIPATION
8
ARTICLE III:
DEFERRAL AND COMPANY MATCH CREDITS
9
ARTICLE IV:
PLAN ACCOUNTS
11
ARTICLE V:
SHORT-TERM PAYOUTS, WITHDRAWALS AND CORPORATE EVENT DISTRIBUTIONS
13
ARTICLE VI:
RETIREMENT BENEFITS
15
ARTICLE VII:
TERMINATION BENEFIT
16
ARTICLE VIII:
DISABILITY WAIVER AND BENEFIT
16
ARTICLE IX:
BENEFICIARY DESIGNATION
17
ARTICLE X:
LEAVE OF ABSENCE
17
ARTICLE XI:
TERMINATION, AMENDMENT OR MODIFICATION
18
ARTICLE XII:
ADMINISTRATION
19
ARTICLE XIII:
OTHER BENEFITS AND AGREEMENTS
19
ARTICLE XIV:
CLAIMS PROCEDURE
20
ARTICLE XV:
TRUST
21
ARTICLE XVI:
MISCELLANEOUS
22












































i

--------------------------------------------------------------------------------



Effective February 1, 2012
APOLLO EDUCATION GROUP, INC.
DEFERRED COMPENSATION PLAN
The purpose of this Plan is to provide certain specified benefits to a select
group of management and highly compensated employees who contribute materially
to the continued growth, development and future business success of Apollo
Education Group, Inc., (or any successor thereto) and its Affiliates. This Plan
is unfunded for tax purposes and for purposes of Title I of ERISA. The Plan is
intended to satisfy and be in compliance with the provisions of the Internal
Revenue Code of 1986 (the “Code”) as they relate to deferred compensation
benefits, with particular emphasis on §409A of the said Code. If any provision
or term of this document would be prohibited by or inconsistent with the
requirements of Section 409A of the Code, then such provision or term shall be
deemed to be reformed to comply with Section 409A of the Code.
ARTICLE I: DEFINITIONS
1.010    Account(s) means one of the accounts established for the purpose of
measuring and determining a Participant’s interest in this Plan, such accounts
being the Participant's Deferral Account(s) and Company Match Account(s) and
Company Discretionary Contribution Account(s).
1.020    Account Balance means, with respect to each Participant, an account in
the records of the Company equal to the sum of the Participant’s:
(a)
Deferral Account balance,

(b)
Company Match Account balance

(c)
Company Discretionary Contribution Account balance.

The Account Balance (and each underlying balance making up such Account Balance)
is a bookkeeping entry only and will be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
designated Beneficiary, pursuant to this Plan.
1.030
Administrative Committee means the Administrative Committee designated by the
Company to administer the Plan.


As Amended and Restated November 1, 2014            
1


        

--------------------------------------------------------------------------------



1.040
Affiliate means:

(a)
any corporation incorporated under the laws of one of the United States of
America of which the Company owns, directly or indirectly, eighty percent (80%)
or more of the combined voting power of all classes of stock or eighty
percent (80%) or more of the total value of the shares of all classes of stock
(all within the meaning of Code §1563);

(b)
any partnership or other business entity organized under such laws, of which the
Company owns, directly or indirectly, eighty percent (80%) or more of the voting
power or eighty percent (80%) or more of the total value (all within the meaning
of Code §414(c)); and

(c)
any other company deemed to be an Affiliate by the Company.

1.050    Annual Company Discretionary Contribution Amount for any Plan Year
means the amount determined in accordance with Section 3.040.
1.060    Annual Company Match Amount for any Plan Year means the amount
determined in accordance with Section 3.030.
1.070    Annual Deferral Amount means that portion of a Participant's Base
Annual Salary and/or Bonus which a Participant elects to have deferred, in
accordance with Article III, for any one Plan Year.
1.080    Annual Installment Method means a benefit payment method involving a
series of annual installment payments over the number of years selected by the
Participant in accordance with this Plan, which will be calculated in the manner
set forth in this Section. The Account Balance of the Participant will be
determined as of the close of the business day that is closest to the date of
distribution as administratively practicable. The annual installment will be
calculated by multiplying this balance by a fraction, the numerator of which is
one (1), and the denominator of which is the remaining number of annual payments
due the Participant. (By way of example, if a Participant were to elect a
10-year payment under the Annual Installment Method, the first payment would be
one-tenth (1/10) of the Account Balance, calculated as described in this
definition. The following year, the payment would be one-ninth (1/9) of the
Account Balance, calculated as described in this definition.) Each annual
installment will be paid within the first sixty (60) days of the calendar year
following the applicable year or as soon as administratively practicable.
1.090    Base Annual Salary means the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W‑2 for such calendar
year, excluding bonuses, severance pay, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
directors fees and other fees, automobile and other allowances (whether or not
such allowances are included in the Employee’s gross income) paid to a
Participant for employment services rendered. Base Annual Salary will be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or non‑qualified plans of the
Company or any Affiliate and will be calculated to include amounts not otherwise
included

As Amended and Restated November 1, 2014            
2


        

--------------------------------------------------------------------------------



in the Participant's gross income under Code §125, 402(e)(3), 402(h), or 403(b),
pursuant to plans established by the Company or an Affiliate; provided, however,
that all such amounts will be included in compensation only to the extent that,
had there been no such plan, the amount would have been payable in cash to the
Participant.
1.100    Beneficiary means one or more persons, trusts, estates or other
entities, designated in accordance with Article IX who or which are entitled to
receive benefits under this Plan upon the death of a Participant.
1.110    Beneficiary Designation Form means the form established from time to
time by the Administrative Committee or its delegate that a Participant
completes, signs and returns to the Administrative Committee or its delegate or
completes electronically, in order to designate one or more Beneficiaries.
1.120    Bonus means any compensation earned and payable to a Participant under
any incentive pay plan or program that has been designated by the Company as
eligible for deferral under the Plan. As of October 1, 2014, the only bonus
plans that have been designated by the Company as eligible for deferral under
the plan are the Company’s Executive Officer Performance Incentive Plan,
Corporate Bonus Plan - Leadership Team, Corporate Bonus Plan - Non-Covered
Employees (Excluding Leadership Team), and Corporate Bonus Plan - Covered
Employees.
1.130    Code means the Internal Revenue Code of 1986, as from time to time
amended.
1.140    Company means Apollo Education Group, Inc., an Arizona corporation.
1.150    Company Discretionary Contribution Account means:
(a)
the sum of all of a Participant's Annual Company Discretionary Contribution
Amounts,

(b)
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b), as such provisions relate to such
Company Discretionary Contribution Account(s), and

(c)
reduced by any amount debited thereon equal to the amount of all distributions
made to the Participant or his Beneficiary pursuant to this Plan which are
related to such Company Discretionary Contribution Account(s).

1.160    Company Match Account means:
(a)
the sum of all of a Participant's Annual Company Match Amounts,

(b)
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b), as such provisions relate to such
Company Match Account(s), and


As Amended and Restated November 1, 2014            
3


        

--------------------------------------------------------------------------------



(c)
reduced by any amount debited thereon equal to the amount of all distributions
made to the Participant or his Beneficiary pursuant to this Plan which are
related to such Company Match Account(s).

1.170
Corporate Event means the occurrence of any one of the following events:

(1)    A change in the ownership of the Company, which shall occur on the date
that any one person, or more than one person Acting as a Group, other than
Excluded Person(s), acquires ownership of stock of the Company possessing more
than fifty percent (50%) of the total voting power of the outstanding stock of
the Company. However, if any one person or more than one person Acting as a
Group is considered to own more than fifty percent (50%) of the total voting
power of the outstanding stock of the Company, the acquisition of additional
voting stock by the same person or persons is not considered to cause a
Corporate Event.
(2)    The date all of the members of the Company's board of directors are
replaced during any 12 month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company's board of directors
before the date of the appointment or election.
(3)    A sale or other disposition in a single transaction or series of related
transactions occurring within a twelve (12) month period of 80% or more of the
Company's assets except pursuant to an Excluded Transaction (as defined below).
For purposes of this Section 1.170:
Persons will not be considered to be "Acting as a Group" solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering, or solely because they purchase assets of the Company at
the same time, or as a result of the same public offering, as the case may be.
The term 'Excluded Transaction" means any transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
forty percent (40%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a person, or more than one person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value of voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
clause (C) of this definition (determined after the asset transfer).
The term "Excluded Person(s)" means (A) John G. Sperling and Peter V. Sperling,
(B) any child, stepchild, parent, stepparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
John G. Sperling or Peter V. Sperling and any person (other than a tenant or
employee) sharing the household of John G. Sperling or Peter V. Sperling; (C)
any trust established by John G. Sperling or Peter V.

As Amended and Restated November 1, 2014            
4


        

--------------------------------------------------------------------------------



Sperling; (D) any person or entity controlling, controlled by or under common
control with a person or entity described in clauses (A), (B) and (C) of this
definition; (E) the Company or any of its Affiliates; (F) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates; (G) an underwriter temporarily holding securities of the
Company pursuant to an offering of such securities; or (H) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock in the Company.
For the avoidance of doubt, a “Corporate Event,” as defined above, shall only
constitute a Corporate Event for purposes of this Plan if it also constitutes a
change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with any guidance, rules or regulations promulgated by the
Internal Revenue Service in construing the rules and regulations applicable to
Code Section 409A.
1.180    Deferral Account means:
(a)
the sum of all of a Participant's Annual Deferral Amounts,

(b)
adjusted by amounts credited or debited (gains or losses) thereto, in accordance
with the provisions of Section 4.020(b), as such provisions relate to such
Deferral Account(s), and

(c)
reduced by any amount debited thereon equal to the amount of all distributions
made to the Participant or his Beneficiary pursuant to this Plan which are
related to such Deferral Account(s).

1.190    Deferral Election means an election made pursuant to Article III by a
Participant to defer receipt of a part of his Base Annual Salary and/or Bonus.
Participants will be required to make a separate election with respect to Base
Annual Salary and/or Bonus and the Company will maintain separate accounts for
Base Annual Salary Deferrals and Bonus Deferrals for each Participant.
1. 200    Deferral Election Form means the form established from time to time by
the Administrative Committee or its delegate that a Participant completes, signs
and returns to the Administrative Committee or its delegate or completes
electronically to make a Deferral Election pursuant to Article III, in order to
defer receipt of a part of his Base Annual Salary and/or Bonus and to designate
the form of distribution for such deferrals and the earnings thereon.
1.210    Disability means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
1.230    Eligible Employee means any Employee who: (i) is employed in the United
States or paid from United States payroll by the Company or an Affiliate; (ii)
has completed a year of continuous employment with the Company or an Affiliate;
and (iii) has a Base Annual Salary which is equal to or greater than One Hundred
Thirty Thousand Dollars ($130,000.00). The term "Eligible

As Amended and Restated November 1, 2014            
5


        

--------------------------------------------------------------------------------



Employee" shall also include the Chairman of the board of directors of the
Company and the Vice Chairman of the board of directors of the Company.
1.240    Employee means any person who is employed by the Company or by an
Affiliate.
1.250    ERISA means the Employee Retirement Income Security Act of 1974, as
from time to time amended.
1.260    Measurement Funds means the investment vehicles offered under this Plan
which shall be (unless otherwise provided by the Administrative Committee) the
same as the Investment Funds offered under the Apollo Education Group, Inc.
Savings and Investment Plan (or its successor), each of whose purpose is to
mirror, to the greatest extent reasonably possible, the investment performance
of a particular benchmark mutual fund sponsored and offered by the Apollo
Education Group, Inc. Savings and Investment Plan.
1.270    Named Fiduciary means the Administrative Committee, its delegates and
the Trustee.
1.280    Participant means an Eligible Employee:
(a)
who elects to participate in the Plan;

(b)
who signs a Deferral Election Form;

(c)
whose signed Deferral Election Form is accepted by the Administrative Committee
or its delegate;

(d)
who commences participation in the Plan; and

(e)
who has not elected to terminate participation in the Plan.

A spouse or former spouse of a Participant will not be treated as a Participant
in the Plan or have any Account Balances under the Plan, even if the spouse or
former spouse has an interest in the Participant's benefits under the Plan as a
result of applicable law or property settlements resulting from legal separation
or divorce.
1.290    Plan means this Apollo Education Group, Inc. Deferred Compensation
Plan, which is evidenced by this instrument and by the forms associated with the
said instrument, as they may be amended from time to time.
1.300    Plan Year means each twelve-month period ending on the last day of
December, except the initial Plan Year which will be from February 1, 2012
through December 31, 2012.
1.310    Retirement, Retire(s) or Retired means, with respect to an Employee,
severance from employment with the Company and all of its Affiliates for any
reason other than death or Disability on or after the attainment of age 55 with
10 years of service with the Company or an Affiliate; age 60 with 5 years of
service; or age 65. Notwithstanding the foregoing, a Participant shall not be
considered to have Retired until such Participant has had a Separation from
Service. Further notwithstanding the foregoing, for purposes of eligibility to
receive an installment form of

As Amended and Restated November 1, 2014            
6


        

--------------------------------------------------------------------------------



distribution, a Participant shall not be considered to have Retired unless his
Separation from Service was on account of Retirement.
1.320    Retirement Benefit means the benefit set forth in Article VI.
1.330    Separation from Service means a termination of employment with the
Company and all affiliates of the Company for any reason (including Retirement,
death, Disability or other termination) subject to the following:
(a)
The employment relationship is treated as continuing intact while the individual
is on military leave, sick leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leave does not
exceed six months, or if longer, so long as the individual’s right to
reemployment with the Company is provided either by statute or by contract. If
the period of leave exceeds six months and the individual’s right to
reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.

(b)
Whether a termination of employment has occurred is determined based on the
facts and circumstances. Where an employee either actually or purportedly
continues in the capacity of an employee, such as through the execution of an
employment agreement under which the employee agrees to be available to perform
services if requested, but the facts and circumstances indicate that the
employer and the employee did not intend for the employee to provide more than
insignificant services for the employer, an employee will be treated as having a
Separation from Service. For purposes of the preceding sentence, an employer and
employee will not be treated as having intended for the employee to provide
insignificant services where the employee continues to provide services as an
employee at an annual rate that is at least equal to 20 percent of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period). Where
an employee continues to provide services to a previous employer in a capacity
other than as an employee, a Separation from Service will not be deemed to have
occurred if the former employee is providing services at an annual rate that is
50 percent or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is 50 percent or more of the annual remuneration earned during the final three
full calendar years of employment (or if less, such lesser period). For purposes
of this definition, the annual rate of providing services is determined based
upon the measurement used to determine the individual’s base compensation (for
example, amounts of time required to earn salary, hourly wages, or payments for
specific projects).

1.340    Short-Term Payout means the payout set forth in Section 5.010 of the
Plan.
1.350    Termination Benefit means the benefit set forth in Article VII.

As Amended and Restated November 1, 2014            
7


        

--------------------------------------------------------------------------------



1.360    Termination of Employment means the severing of a Participant’s
employment with the Company and all Affiliates, voluntarily or involuntarily,
for any reason other than Retirement or death. Notwithstanding the foregoing, a
Participant shall not be considered to have a Termination of Employment for
purposes of this Plan unless the Participant has had a Separation from Service.
1.370    Trust means the trust established by agreement between the Company and
the Trustee, which will be a grantor trust.
1.380    Trustee means the trustee of the Trust described in Section 1.370 of
this Plan.
1.390    Unforeseeable Financial Emergency means an unanticipated emergency that
is caused by an event beyond the control of the Participant which would result
in severe financial hardship to the Participant and which itself results from:
(a)
a sudden and unexpected illness or accident of the Participant or the spouse or
a dependent (as defined in Code Section 152(a)) of the Participant,

(b)
a loss of the Participant's property due to casualty, or

(c)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the
discretion of the Administrative Committee or its delegate.

Whether an Unforeseeable Financial Emergency exists shall be determined based on
the relevant facts and circumstances but in no event shall an Unforeseeable
Financial Emergency exist to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise or by
liquidation of the Participant's assets (to the extent that liquidation of such
assets would not cause severe financial hardship).
ARTICLE II: PARTICIPATION
2.010    Select Group Defined. Since participation in the Plan is intended to be
limited to a select group of management and highly compensated Employees, the
Plan is only available to Eligible Employees of the Company and its Affiliates.
2.020    Commencement of Participation. In order to participate during a Plan
Year, an Employee must, be an Eligible Employee as of the December 1 preceding
the first day of the applicable Plan Year. For example, an Employee who is hired
on December 2, 2012 and then becomes an Eligible Employee on December 2, 2013,
would first be eligible to defer Base Annual Salary for Plan Year 2015 and Bonus
payments earned in the Company’s 2015 fiscal year (for Bonuses that qualify as
“Performance-Based Compensation” under Code Section 409A or the Company’s 2016
fiscal year (for Bonuses that do not qualify as “Performance-Based Compensation”
under Code Section 409A). As a condition to initial participation in this Plan,
each Eligible Employee who wishes to participate in the Plan will be required to
complete a Deferral Election Form in accordance with Article III of the Plan and
within the timeframes described below.

As Amended and Restated November 1, 2014            
8


        

--------------------------------------------------------------------------------



(a)
In the case of such an Eligible Employee’s initial election to become a
Participant in a particular Plan Year, such documentation must be provided by
the Eligible Employee to the Administrative Committee or its delegate before the
December 31 (or such later time set forth in Section 3.020 with respect to
Bonuses) immediately preceding the Plan Year for which the deferral is intended.

(b)
If an Eligible Employee has met all enrollment requirements set forth in this
Plan and required by the Administrative Committee or its delegate (including
returning all required documents to the Administrative Committee or its
delegate) in the time frames described in the above subsections, that Eligible
Employee will become a Plan Participant on the first day of the Plan Year
following the month in which he completes all such enrollment requirements (or
in the case of an election made in accordance with Section 3.020, immediately
following such election).

In addition, the Administrative Committee or its delegate will establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary.
2.030    Termination of Participation and/or Deferrals. If the Administrative
Committee or its delegate determines in good faith that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with ERISA
§§201(2), 301(a)(3) and 401(a)(1), the Participant shall be prevented from
making future Deferral Elections.
ARTICLE III: DEFERRAL AND COMPANY MATCH CREDITS
3.010    Base Annual Salary Deferral. Each Plan Participant will be permitted to
make an irrevocable election to defer (such Deferral Election to be made in
whole percentages) receipt of an amount equal to one percent (1%) through
seventy‑five percent (75%) of his Base Annual Salary.
(a)
For each Plan Year, a Participant, will be permitted, in his sole discretion, to
make an irrevocable election for the following Plan Year (and such other
elections as the Administrative Committee or its delegate deems necessary or
desirable) and must deliver such Deferral Election to the Company or an
Affiliate on a new Deferral Election Form before December 31 of the Plan Year
immediately preceding the Plan Year for which the deferral is intended. If no
such Deferral Election Form is timely delivered for a Plan Year, the Annual
Deferral Amount with respect to Base Annual Salary will be zero for that Plan
Year.

(b)
During each Plan Year, the Base Annual Salary Deferral Amount will be withheld
from each regularly scheduled Base Annual Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Annual Salary.

3.020    Bonus Deferral. Each Plan Participant will be permitted to make an
irrevocable election to defer (such Deferral Election to be made in whole
percentages) receipt of an amount up to seventy-five percent (75%) of his Bonus
(or such greater percentage determined by the Company in its sole

As Amended and Restated November 1, 2014            
9


        

--------------------------------------------------------------------------------



discretion) in accordance with such rules established by the Company in
compliance with Code Section 409A.
(a)
For each Bonus that qualifies as “Performance Based Compensation” under Code
Section 409A), a Participant, will be permitted, in his sole discretion, to make
an irrevocable election pertaining to such Bonus by timely delivering a Deferral
Election to the Company or an Affiliate on a Deferral Election Form no later
than six (6) months before the end of the performance service period and in
accordance with Code Section 409A or such earlier time as may be determined by
the Company in its sole discretion. If no such Deferral Election Form is timely
delivered for a Plan Year, the Annual Deferral Amount with respect to Bonus will
be zero for that Plan Year.

(b)
For each Bonus that does not qualify as “Performance Based Compensation” under
Code Section 409A, a Participant, will be permitted, in his sole discretion, to
make an irrevocable election pertaining to such Bonus by timely delivering a
Deferral Election to the Company or an Affiliate on a Deferral Election Form no
later than December 31 preceding the initial Plan Year in which such Bonus
commences to be earned, or before such other deadline established in accordance
with the requirements of Code Section 409A. If no such Deferral Election Form is
timely delivered for a Plan Year, the Annual Deferral Amount with respect to
Bonus will be zero for that Plan Year.

3.030    Annual Company Match Amount. A Participant's Annual Company Match
Amount for any Plan Year will be equal to the amount determined under a formula
or formulas, if any, established by the Company on an annual basis in its sole
discretion. Such formula(s) may include a matching amount based on the amount a
Participant elects to defer under the Apollo Education Group, Inc. Savings and
Investment Plan for some or all of the Participants who have made the maximum
elective contributions permitted under the terms of such plan. In no event,
however, shall such formula(s) violate the requirements of the Code. The Annual
Company Match Amount will be calculated and contributed as soon as
administratively feasible. The time and form of distribution for the Annual
Company Match Amount for a particular Plan Year shall be determined in
accordance with the Deferral Elections made with respect to Base Annual Salary
for that same Plan Year. For example, a matching contribution made with respect
to Plan Year 2012, will be distributed in accordance with the rules applicable
to the Deferral Elections made with respect to Plan Year 2012 Base Annual
Salary. In the event no such Deferral Elections have been made with respect to a
Plan Year, the Annual Company Match Amount for such Plan Year shall be paid in
accordance with Section 7.020. Notwithstanding the foregoing, the Annual Company
Match Amount shall be reduced for any Plan Year by the amount necessary to
comply with the final regulations issued under Code Section 409A relating to the
coordination of deferral elections under qualified plan with the benefits
provided under nonqualified plans.
3.040    Annual Company Discretionary Contribution Amount. A Participant's
Annual Company Discretionary Contribution Amount for any Plan Year will be equal
to the amount determined under a formula or formulas, if any, established by the
Company on an annual basis in its sole discretion. In no event, however, shall
such formula(s) violate the requirements of the Code. The Annual Company
Discretionary Contribution Amount will be calculated and contributed as soon as
administratively feasible. The time and form of distribution for the Annual
Company Discretionary

As Amended and Restated November 1, 2014            
10


        

--------------------------------------------------------------------------------



Contribution Amount for a particular Plan Year shall be determined in accordance
with the Deferral Elections made with respect to Base Annual Salary for that
same Plan Year. For example, a discretionary contribution made with respect to
Plan Year 2012, will be distributed in accordance with the rules applicable to
the Deferral Elections made with respect to Plan Year 2012 Base Annual Salary.
In the event no such Deferral Elections have been made with respect to a Plan
Year, the Annual Company Discretionary Contribution Amount for such Plan Year
shall be paid in accordance with Section 7.020.
ARTICLE IV: PLAN ACCOUNTS
4.010    Vesting. A Participant will have a one hundred percent (100%) vested
interest in his Deferral Account(s), Company Match Account(s), and Company
Discretionary Contribution Account(s).
4.020    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Administrative Committee or its delegate, in its sole discretion, amounts will
be credited or debited to a Participant's Account Balance in the manner set
forth in the provisions of this Section:
(a)
Allocation to Measurement Funds. A Participant, in connection with his initial
Deferral Election in accordance with Section 3.010 or Section 3.020 above, will
be permitted to also elect to have one or more Measurement Funds used to
determine the amounts to be credited to his Account Balance and his election
will continue to be in effect thereafter, unless it should be changed in
accordance with subsection (c).

(b)
Crediting or Debiting Method. The performance (either positive or negative) of
each elected Measurement Fund will be determined by the Administrative Committee
or its delegate, based on the performance of the Measurement Funds themselves. A
Participant's Account Balance will be credited or debited on a daily basis based
on the performance of each Measurement Fund selected by the Participant, as
determined by the Administrative Committee or its delegate in its sole
discretion, as though:

(1)
a Participant's Account Balance were actually invested in the Measurement
Fund(s) selected by the Participant as of the close of business on any business
day, at the closing price on that day;

(2)
the portion of the Annual Deferral Amount that was actually deferred during any
calendar quarter were invested in the Measurement Fund(s) selected by the
Participant, as soon as administratively feasible after such amounts are
actually deferred from the Participant's Base Annual Salary and/or Bonus through
reductions in his payroll; and

(3)
any distribution made to a Participant that decreases such Participant's Account
Balance ceased being invested in the Measurement Fund(s), in the


As Amended and Restated November 1, 2014            
11


        

--------------------------------------------------------------------------------



applicable percentages, on the closest administratively feasible business day
prior to the distribution, at the closing price on such date.
(c)
Transfers among Measurement Funds. The Participant will be permitted to change,
on a daily basis, any previous Measurement Fund election or elections he has
made with regard to his Account Balance. The elections and changes to such
elections which a Participant makes pursuant to this subsection will be made by
means of any method (including any available telephonic or electronic method
which is acceptable to the Administrative Committee or its delegate at the time
the election or change is made by the Participant), and may be made at any time
and will be effective as of the New York Stock Exchange closing immediately
following the making of that election or change; provided, however, if it is
determined by the Administrative Committee or its delegate that an investment
election made by a Participant is invalid or defective, the Participant’s
election, until duly corrected by him, will be deemed to have been made in favor
of whatever short-term, money market vehicle is available under the Plan at that
time.

(d)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance will not be considered or construed in any manner
as an actual investment of his Account Balance in any such Measurement Fund. In
the event that the Company or the Trustee, in its own discretion, decides to
invest funds in any or all of the Measurement Funds, no Participant will have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance will at all times be a bookkeeping entry only
and will not represent any investment made on his behalf by the Company or the
Trust. The Participant will at all times remain an unsecured creditor of the
Company.

(e)
Company Reservation of Rights. Consistent with the preceding sentence, nothing
to the contrary in this Plan or any of its forms or communication material, nor
in any document associated with the Trust, should be interpreted or understood
to provide Participants or their Beneficiaries with any current, direct rights
with respect to the assets held by the Trustee in the Trust.

4.030    FICA and Other Taxes.
(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant or an Annual Company Match Amount or Annual
Company Discretionary Contribution Amount is credited, the Company or any
Affiliate employing the Participant will withhold from that portion of the
Participant’s Base Annual Salary and/or Bonus which is not being deferred the
Participant’s share of FICA and other employment taxes on such Annual Deferral


As Amended and Restated November 1, 2014            
12


        

--------------------------------------------------------------------------------



Amount and Annual Company Match Amount and Annual Company Discretionary
Contribution Amount.
(b)
Distributions. The Company or any Affiliate employing the Participant, or the
Trustee of the Trust, will withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the Trustee of
the Trust.

ARTICLE V: SHORT-TERM PAYOUTS, WITHDRAWALS AND
CORPORATE EVENT DISTRIBUTIONS
5.010    Short-Term Payouts. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive a future Short-Term Payout
from the Plan with respect to such Annual Deferral Amount.
(a)
The said Short-Term Payout will be a lump sum payment or in annual installments
over a period not to exceed 10 years. The lump sum payment or annual
installments shall be equal to the Annual Deferral Amount, as adjusted for
amounts credited or debited in the manner provided in Section 4.020 on that
amount, determined at the time that the Short‑Term Payout is paid (rather than
at the date of a Termination of Employment).

(b)
Subject to the terms and conditions of this Plan, each Short‑Term Payout elected
will be paid out (or begin to be paid out) during a sixty (60) day period
commencing immediately after the last day of any Plan Year designated by the
Participant that is at least three Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a three-year
Short-Term Payout in the form of a lump sum is elected for Annual Deferral
Amounts that are deferred in the Plan Year commencing January 1, 2015, the
three-year Short-Term Payout would be paid out during a sixty (60) day period
commencing January 1, 2019.

(c)
Subject to the provisions of Section 5.020, a Participant may change any
election he has previously made to a different payout period permitted
hereunder, but only one such a change may be made with respect to any single
election. Such change will be accomplished by the Participant submitting notice
of such change to the Administrative Committee or its delegate in the form
prescribed by the to the Administrative Committee (including in electronic
form), but such change will not be valid, unless such change satisfies the
requirements of Section 5.020.

(d)
Should an event occur that triggers a benefit under Article VI, VII or VIII, any
Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under this Section will not be paid in
accordance with this Section, but will instead be paid in accordance with the
other applicable Article. For the avoidance of doubt, this Section 5.010(d)
shall only apply if such event occurs prior to January 1 of the calendar year in
which a Short-Term Payout is payable (or


As Amended and Restated November 1, 2014            
13


        

--------------------------------------------------------------------------------



first becomes payable). Notwithstanding the foregoing, if a Participant has
elected a Short-Term Payout in annual installments and the Participant dies or
suffers a Disability on or after January of the calendar year in which such
installments have commenced, then any remaining installments shall instead be
paid in a single lump sum in accordance with Section 6.040, Section 6.050 or
Article VIII, as applicable, to the extent that such death or Disability occurs
prior to January 1 of the calendar year in which such installments are due.
(e)
Notwithstanding the foregoing, a Participant may elect two Short Term Payouts
(which have not yet begun to be paid out) at any time.

5.020    Changes to Short-Term Payout Methods. A Participant may change any
election he has previously made pursuant to Section 5.010, but; provided,
however, that any such change must:
(a)
not result in the acceleration of payments;

(b)
not be effective for 12 months after such change is made;

(c)
result in the deferral of payments with respect to which the election is changed
for a period of at least 5 years (e.g., change from lump sum to installments
commencing 5 years from the date previously elected);

(d)
not be made less than 12 months prior to the first scheduled payment.

5.030    Withdrawal for Unforeseeable Financial Emergencies. In the event that
any Participant should encounter an Unforeseeable Financial Emergency, such
Participant may petition the Administrative Committee or its delegate to permit
him to receive a partial or full payout from the Plan in a manner consistent
with Code Section 409A. Such a payout will not exceed the lesser
of --
(a)
the Participant's Account Balance, calculated as if the Participant were
receiving a Termination Benefit, or

(b)
the amount reasonably needed to satisfy the Unforeseeable Financial Emergency
(which may include amounts necessary to pay any Federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution).

If, subject to the sole discretion of the Administrative Committee or its
delegate, the petition for a payout is approved, such payout will be made within
sixty (60) days of the date of approval and the Participant’s deferrals under
the Plan shall be terminated as of the date of such approval.
In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Company determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Company determines, in its
sole discretion, that a termination of the Participant’s deferrals is required
in accordance with the preceding sentence,

As Amended and Restated November 1, 2014            
14


        

--------------------------------------------------------------------------------



the Participant’s deferrals shall be terminated following the date on which such
determination is made.
5.040    Inclusion in Income Under Section 409A. Notwithstanding any other
provision of this Plan, in the event this Plan fails to satisfy the requirements
of Code Section 409A and regulations thereunder with respect to any Participant,
there shall be distributed to such Participant the Participant’s Account Balance
hereunder as promptly as possible after the Administrative Committee becomes
aware of such fact of noncompliance.
5.050    Corporate Event Distribution. Notwithstanding any other provision of
this Plan, if a Corporate Event occurs, each Participant's Account Balance
hereunder shall be distributed to such Participant in a lump sum 10 days after
such Corporate Event.
ARTICLE VI: RETIREMENT BENEFITS
6.010    Retirement Benefit. A Participant who Retires will receive, as a
Retirement Benefit, his Account Balance.
6.020    Payment of Retirement Benefit. A Participant may elect in his Deferral
Election Form to receive the Retirement Benefit in a lump sum or pursuant to an
Annual Installment Method of periods of from two (2) through ten (10) years.
Subject to the provisions of Section 6.030, a Participant may change any
election he has previously made to a different payout period permitted
hereunder, but only one such a change may be made with respect to any single
election. Such change will be accomplished by the Participant submitting notice
of such change to the Administrative Committee or its delegate in the form
prescribed by the to the Administrative Committee (including in electronic
form), but such change will not be valid, unless it has been submitted by the
Participant and accepted by the Administrative Committee or its delegate (in the
Administrative Committee’s or delegate’s discretion) at least six (6) months
prior to the Participant's Retirement and such change satisfies the requirements
of Section 6.030. The Deferral Agreement most recently accepted by the
Administrative Committee or its delegate shall govern the payout of the
Retirement Benefit. If a Participant does not make any election with respect to
the payment of the Retirement Benefit, then such benefit shall be payable in a
lump sum. The Account(s) of a Participant receiving payments pursuant to the
Annual Installment Method shall continue to have his Account(s) credited with
earnings and losses pursuant to Section 4.020.
A lump sum payment of amounts deferred and credited hereunder shall be paid, and
installment payments herefrom shall begin, on the six (6) month anniversary of
the date the Participant Retires.
6.030    Changes to Retirement Benefit Payment Methods.
A Participant may change any election he has previously made pursuant to Section
6.020, but; provided, however, that any such change must:
(a)
not result in the acceleration of payments;

(b)
not be effective for 12 months after such change is made;


As Amended and Restated November 1, 2014            
15


        

--------------------------------------------------------------------------------



(c)
result in the deferral of payments with respect to which the election is changed
for a period of at least 5 years (e.g., change from lump sum to installments
commencing 5 years from the six (6) month anniversary of the participant’s
termination date);

(d)
not be made less than 12 months prior to the first scheduled payment.

6.040    Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement or Termination of Employment but before the Retirement Benefit
or Termination Benefit is paid in full, the Participant's unpaid Retirement
Benefit payments shall be paid to the Participant's Beneficiary in a lump sum
within 60 days of the Participant's death.
6.050    Death Prior to Retirement. If a Participant dies while still employed
with the Company and prior to Retirement or Termination of Employment, the
Participant's benefits shall be paid to the Participant's Beneficiary in a lump
sum within sixty (60) days of the Participant’s death.
6.060    Small Accounts. Notwithstanding any other provision herein to the
contrary, if the aggregate total of a Participant’s Account Balance along with
the value of such Participant’s account balance or benefits under any other plan
of the Company with which this Plan is required to be aggregated with under
Section 409A of the Code as of such Participant’s Retirement date does not
exceed the dollar amount of the deferral limit then in effect under Section
402(g) of the Code, the Participant’s Retirement Benefit shall be paid in a lump
sum. A lump sum payment shall be paid on the six (6) month anniversary of the
date the Participant Retires.
ARTICLE VII: TERMINATION BENEFIT
7.010    Termination Benefit. The Participant will receive a Termination
Benefit, which will be equal to the Participant's Account Balance if a
Participant experiences a Termination of Employment prior to his Retirement,
death or Disability.
7.020    Payment of Termination Benefit. The form of payment of a Participant’s
Account Balance, if such payment is due to the Participant’s Termination of
Employment, will in all cases be a lump sum. A lump sum payment of amounts
deferred or credited hereunder shall be paid on the six (6) month anniversary of
the date the Participant’s Termination of Employment.
ARTICLE VIII: DISABILITY WAIVER AND BENEFIT
8.010    Continued Eligibility; Disability Benefit. A Participant suffering a
Disability will receive a Disability Benefit equal to his Account Balance at the
time of the Disability determination; provided, however, that this Section 8.010
shall not apply should the Participant otherwise have been eligible to Retire at
the time of the Disability determination. The Disability Benefit will be paid in
a lump sum within sixty (60) days of the Disability determination.

As Amended and Restated November 1, 2014            
16


        

--------------------------------------------------------------------------------



ARTICLE IX: BENEFICIARY DESIGNATION
9.010    Beneficiary. Each Participant will have the right, at any time, to
designate his Beneficiary or Beneficiaries (both primary and contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
9.020    Beneficiary Designation or Change of Designation. A Participant will be
permitted to designate his Beneficiary by completing and signing the Beneficiary
Designation Form. A Participant will have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form. Upon the acceptance of a new Beneficiary Designation Form, all
Beneficiary designations previously filed will be canceled.
9.030    Spousal Consent Required. If a Participant names someone other than his
spouse as a Beneficiary, a spousal consent, in the form designated by the
Company or its delegate, must be signed by that Participant's spouse and
returned to the Company or its delegate.
9.040    Acknowledgment. No designation or change in designation of a
Beneficiary will be effective until received by the Company or its delegate.
9.050    Absence of Valid Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in the preceding Sections or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then the Participant's designated
Beneficiary will be deemed to be his surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary will be payable to the executor or personal representative of the
Participant's estate.
9.060    Doubt as to Beneficiary. If the Company or its delegate has any doubt
as to the proper Beneficiary to receive payments pursuant to this Plan, the
Company or its delegate will have the right, exercisable in its discretion, to
withhold such payments until this matter is resolved to the Company's or the
delegate’s satisfaction.
9.070    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary will fully and completely discharge the Company and all of its
Affiliates and the Administrative Committee from all further obligations under
this Plan with respect to the Participant, and that Participant's participation
in this Plan will terminate upon such full payment of benefits.
ARTICLE X: LEAVE OF ABSENCE
10.010    Paid Leave of Absence. If a Participant is authorized by the Company
or the Affiliate employing the Participant for any reason to take a paid leave
of absence, the Participant will continue to be considered to be an Employee and
the Annual Deferral Amount will continue to be withheld during such paid leave
of absence.
10.020    Unpaid Leave of Absence. If a Participant is authorized by the Company
or the Affiliate employing the Participant to take an unpaid leave of absence,
the Participant will be excused from

As Amended and Restated November 1, 2014            
17


        

--------------------------------------------------------------------------------



making deferrals until the earlier of the date the leave of absence expires or
the Participant returns to a paid employment status. Upon such expiration or
return, deferrals will resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the Deferral Election, if any,
made for that Plan Year. If no Deferral Election was made for that Plan Year, no
deferral will be withheld.
ARTICLE XI: TERMINATION, AMENDMENT OR MODIFICATION
11.010    Termination. Although the Company and each Affiliate anticipates that
it will continue the Plan for an indefinite period of time, there is no
guarantee that the Company or any such Affiliate will continue the Plan or will
not terminate the Plan at any time in the future. Accordingly, the Company
reserves the right to discontinue sponsorship of the Plan and/or to terminate
the Plan at any time with respect to any or all of its participating Employees,
by action of the Company.
If this Plan is terminated, no additional deferrals or contributions shall be
credited to any Participant Account hereunder. Following Plan termination,
Participants’ Accounts shall be paid at such time and in such form as provided
under the Plan. Notwithstanding the preceding sentence, either at the time of
termination or on a subsequent date the Company may, in its discretion,
determine to distribute the then existing Account Balances of Participants and
Beneficiaries and, following such distribution, there shall be no further
obligation to any Participant or Beneficiary under this Plan; provided, however,
that the authority granted to the Company under this sentence shall be
implemented only to the extent permissible under Code Section 409A and
regulations and other guidance issued by the Internal Revenue Service
interpreting the provisions of that Section.
11.020    Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by action of the Administrative Committee; provided, however,
that:
(a)
no amendment or modification shall be effective to decrease or restrict the
value of a Participant's Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification; and

(b)
the amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.

Notwithstanding the foregoing, the Administrative Committee may make any
amendment it deems necessary or desirable for purposes of compliance with the
requirements of Code Section 409A and regulations thereunder.
11.030    Effect of Payment. The full payment of all applicable benefits
hereunder shall completely discharge all obligations to a Participant and his
Beneficiaries under this Plan.

As Amended and Restated November 1, 2014            
18


        

--------------------------------------------------------------------------------



ARTICLE XII: ADMINISTRATION
12.010    Administrative Committee Duties. Except as otherwise provided in this
Article, this Plan will be administered by the Administrative Committee and its
delegates. Members of the Administrative Committee may be Participants under
this Plan. The Administrative Committee will also have the discretion and
authority to:
(a)
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan, and

(b)
decide or resolve any and all questions including interpretations of this Plan,
as may arise in connection with the Plan.

Any individual serving on the Administrative Committee who is a Participant will
not be permitted to vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Administrative
Committee will be entitled to rely on information furnished by a Participant or
the Company.
12.020    Agents. In the administration of this Plan, the Administrative
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.
12.040    Binding Effect of Decisions. The decision or action of the
Administrative Committee or its delegate with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder will be final
and conclusive and binding upon all persons having any interest in the Plan.
12.050    Indemnity of Administrative Committee. The Company and its Affiliates
shall indemnify and hold harmless the members of the Administrative Committee,
any Employee to whom the duties of the Administrative Committee may be
delegated, and the Administrative Committee or its delegate against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Administrative Committee, any of its members, or such
Employee.
12.060    Employer Information. To enable the Administrative Committee and its
delegates to perform their functions, the Company will supply full and timely
information to the Administrative Committee and delegates on all matters
relating to the compensation of its Participants, the date and circumstances of
the Retirement, Disability, death or circumstances of the Retirement,
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Administrative Committee or its delegate may
reasonably require.
ARTICLE XIII: OTHER BENEFITS AND AGREEMENTS
13.010    Coordination with Other Benefits. The benefits provided for a
Participant and Participant's Beneficiary under the Plan are in addition to any
other benefits available to such Participant under

As Amended and Restated November 1, 2014            
19


        

--------------------------------------------------------------------------------



any other plan or program for employees of the Company and its Affiliates. The
Plan will supplement and will not supersede, modify or amend any other such plan
or program except as may otherwise be expressly provided.
ARTICLE XIV: CLAIMS PROCEDURE
14.010    Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrative Committee or its delegate a
written claim for a determination with respect to the amounts distributable to
such Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within sixty (60) days after
such notice was received by the Claimant. All other claims must be made within
one hundred and eighty (180) days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant. Claims should be submitted to:
Administrative Committee, Apollo Education Group, Inc. Deferred Compensation
Plan, c/o Apollo Education Group, Inc., 4025 South Riverpoint Pkwy., Phoenix, AZ
85040.
14.020    Notification of Decision. The Administrative Committee or its delegate
will consider a Claimant's claim within a reasonable time, and will notify the
Claimant in writing:
(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Administrative Committee or its delegate has reached a conclusion
contrary, in whole or in part, to the Claimant's requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant;

(c)
the specific reason(s) for the denial of the claim, or any part of it;

(1)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(2)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(3)
an explanation of the claim review procedure set forth in Section 14.030 below.

14.030    Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Administrative Committee or its delegate that a claim has been
denied, in whole or in part, a Claimant (or the Claimant's duly authorized
representative) may file with the Administrative Committee or its delegate a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure began, the Claimant (or
the Claimant's duly authorized representative):
(a)
may review pertinent documents;


As Amended and Restated November 1, 2014            
20


        

--------------------------------------------------------------------------------



(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Administrative Committee or its delegate, in
its sole discretion, may grant.

14.040    Decision on Review. The Administrative Committee or its delegate will
render any decision on review promptly, and not later than 60 days after the
filing of a written request for review of the denial, unless a hearing is held
or other special circumstances require additional time, in which case the
Administrative Committee's or its delegate’s decision must be rendered within
one hundred and twenty (120) days after such date. Such decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and

(c)
such other matters as the Administrative Committee or its delegate deems
relevant.

14.050    Legal Action. A Claimant's compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant's right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE XV: TRUST
15.010    Establishment of the Trust. The Company shall establish a Trust (which
may be referred to herein as a “Rabbi Trust”). The Trust shall be irrevocable
and shall remain irrevocable with respect to the Plan until all benefits due
under this Plan and benefits and account balances due to participants and
beneficiaries under any other plan covered by the Trust have been paid in full.
15.020    Interrelationship of the Plan and the Trust. The provisions of the
Plan and each Participant’s Deferral Election Forms will govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust will govern the rights of the Company and its Affiliates, Participants and
the creditors of the Company and its Affiliates to the assets transferred to the
Trust. The Company and each of its Affiliates employing any Participant will at
all times remain liable to carry out their obligations under the Plan.
15.030    Distributions From the Trust. The Company’s and each of its
Affiliate's obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution will
reduce their obligations under this Plan.
15.040    Rabbi Trust. The Rabbi Trust shall:
(a)
be a non-qualified grantor trust which satisfies in all material respects the
requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any successor Revenue
Procedure or other applicable authority);


As Amended and Restated November 1, 2014            
21


        

--------------------------------------------------------------------------------



(b)
provide that any successor trustee shall be a bank trust department or other
party that may be granted corporate trustee powers under state law.

ARTICLE XVI: MISCELLANEOUS
16.010    Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code §401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA §§201(2), 301(a)(3) and 401(a)(1). The Plan will be
administered and interpreted to the extent possible in a manner consistent with
that intent.
16.020    Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company or its Affiliates. For
purposes of the payment of benefits under this Plan, any and all of the
Company’s or Affiliate’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company or Affiliate. The Company or Affiliate’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
16.030    Company Liability. The Company’s or an Affiliate's liability for the
payment of benefits will be defined only by the Plan. The Company and its
Affiliates will have no obligation to a Participant under the Plan, except as
expressly provided in the Plan.
16.040    Nonassignability. Neither a Participant nor any other person will have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable will, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
16.050    Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
or any of its Affiliates and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any the Company or an Affiliate or to interfere with
the right of the Company or an Affiliate to discipline or discharge the
Participant at any time.
16.060    Furnishing Information. A Participant or his Beneficiary will
cooperate with the Administrative Committee or its delegate by furnishing any
and all information requested by the Administrative Committee or its delegate
and take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but

As Amended and Restated November 1, 2014            
22


        

--------------------------------------------------------------------------------



not limited to taking such physical examinations as the Administrative Committee
or its delegate may deem necessary.
16.070    Terms. Whenever any words are used herein in the masculine, they
should be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they should be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
16.080    Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and do not control or affect the meaning or
construction of any of its provisions.
16.090    Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of Arizona.
16.100    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant's designated Beneficiaries.
16.110    Spouse's Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant will automatically pass to
the Participant and will not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor will such interest pass
under the laws of intestate succession.
16.120    Validity. In case any provision of this Plan should be found to be
illegal or invalid for any reason, said illegality or invalidity will not affect
the remaining parts hereof, but this Plan should be construed and enforced as if
such illegal or invalid provision had never been inserted herein.
16.130    Minors, Incompetent Persons, etc. If the Administrative Committee or
its delegate determines that a benefit under this Plan is to be paid to a minor,
a person declared incompetent or to a person incapable of handling the
disposition of that person's property, the Administrative Committee or its
delegate may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrative Committee or its delegate may require
proof of minority, incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution of the benefit. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant's
Beneficiary, as the case may be, and will be a complete discharge of any
liability under the Plan for such payment amount.
16.140    Court Order. The Administrative Committee or its delegate is
authorized to make any payments directed by court order in any action in which
the Plan or the Administrative Committee has been named as a party. In addition,
if a court determines that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan in connection with a
property settlement or otherwise, the Administrative Committee or its delegate,
in its sole discretion, will have the right, notwithstanding any election made
by a Participant, to distribute the spouse's or former spouse's interest in the
Participant’s benefits under the Plan to that spouse or former spouse.

As Amended and Restated November 1, 2014            
23


        

--------------------------------------------------------------------------------



16.150    Insurance. The Company, on its own behalf or on behalf of the trustee
of the Trust, and, in its discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, will be the
sole owner and beneficiary of any such insurance. The Participant will have no
interest whatsoever in any such policy or policies, and at the request of the
Company will submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to which the Company has applied for insurance.
16.160    Requirement for Release. Any payment to any Participant or a
Participant's present, future or former spouse or Beneficiary in accordance with
the provisions of this Plan will, to the extent thereof, be in full satisfaction
of all claims against the Plan, the Trustee and the Company, and the Trustee may
require such Participant or Beneficiary, as a condition precedent to such
payment to execute a receipt and release to such effect. Any such release, if
required, must become effective prior to time payment is scheduled to commence
under the terms of this Plan and any applicable Deferral Election.
APOLLO EDUCATION GROUP, INC.


By:
/s/ Fred Newton
 
November 5, 2014
 
Fred Newton
 
Date
 
Senior Vice President - Human Resources
 
 




















As Amended and Restated November 1, 2014            
24


        